PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/558,846
Filing Date: September 15, 2017
Appellant: Dreillard, Matthieu et al.



__________________
Harry B. Shubin
For Appellant


EXAMINER’S ANSWER





This is in response to the Appeal Brief filed 9 November 2020 appealing from the Office Action mailed 12 August 2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office Action dated 12 August 2020 from which the appeal is taken is being maintained.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-5 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Biswas (US 2009/0008290) in view of Inooka (US 4,525,267).
With respect to claims 1-5 and 8-12, Biswas discloses a process for the conversion of a heavy hydrocarbon feed (see Biswas, Abstract) comprising: (a) hydroconversion of the heavy hydrocarbon feed in the presence of hydrogen in a three-phase reactor (liquid hydrocarbon, gaseous hydrogen, solid catalyst) containing a hydroconversion catalyst (see Biswas, paragraph [0028]), the hydroconversion carried out at a hourly space velocity in the range of 0.025 h-1 to 10-1 (see Biswas, paragraph [0044]), pressure in the range of 10 MPa to 25 MPa (see Biswas, paragraph [0043]), temperature in the range of 410°C to 600°C (see Biswas, paragraph [0040]), hydrogen quantity in the range of 2 Nm3/m3 to 5,000 Nm3/m3 (see Biswas, paragraph [0047]), in order to obtain a liquid effluent having reduced carbon, metals, sulfur, and nitrogen (see Biswas, paragraphs [0015] and [0099]); (b) separating the effluent from step (a) to obtain a light liquid fraction and a heavy liquid fraction (see Biswas, paragraph [0031]); and (c) hydroconversion of effluent from step (b) under the same conditions noted above for step (a) (see Biswas, paragraph [0037]).  The heavy hydrocarbon feed may boil at a temperature of at least 343°C (see Biswas, paragraph [0013]), may include vacuum residues (see Biswas, paragraph [0013]), and may contain various impurities such as metals, heteroatoms, MCR, and sulfur (see Biswas, paragraph [0014]) which are removed by way of the hydroconversion (see Biswas, paragraphs [0015] and [0099]).  The separation step may 
Biswas does not disclose the identical ranges (i.e. beginning and endpoint of the range) of hydroconversion conditions of hourly space velocity, pressure, temperature, and hydrogen quantity as specified in the claims.  Biswas also does not disclose where the hydroconversion catalyst comprises an alumina support.  However, the hydroconversion conditions disclosed in Biswas clearly overlap or lie within the ranges specified in the claims (see chart infra at page 10).  In this regard, Examiner notes that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  In addition, Biswas discloses wherein the hydroconversion catalyst may comprise a Group VIB metal such as molybdenum or tungsten and a Group VIII metal such as nickel or cobalt (see Biswas, paragraphs [0056] and [0057]); wherein the catalyst may include a support (see Biswas, paragraph [0026]); and wherein such catalyst may be maintained as an ebullated bed (see Biswas, paragraph [0029]).  Biswas discloses wherein the catalyst “includes any catalyst suitable for upgrading heavy oil feed stocks” (see Biswas, paragraph [0026]), for example “one or more catalysts on a support” (see Biswas, paragraph [0026]).  In this regard, Inooka discloses a process similar to that of Biswas (see Inooka, Abstract) with a hydroconversion catalyst comprising an alumina carrier supporting a Group VI metal (e.g., molybdenum) in the amount of 3-20 wt% (see Inooka, column 14, lines 15-17) and 
Thus, the person having ordinary skill in the art would have been motivated to use the catalyst as described by Inooka in the process of Biswas because: (1) Biswas clearly discloses that his catalyst “includes any catalyst suitable for upgrading heavy oil feed stocks” (see Biswas, paragraph [0026]), for example “one or more catalysts on a support” (see Biswas, paragraph [0026]); and (2) Inooka discloses an alumina-supported catalyst to be suitable for the same hydroconversion reactions as disclosed in Biswas.
  
(2) Response to Argument
Appellant’s arguments at pages 5-7 of the brief
	Appellant argues at pages 5-7 of the brief that: (1) it is clear that Biswas requires a slurry catalyst as indicated in paragraph [0024] of the reference; (2) in contrast to Biswas, Appellant’s process employs specific alumina supported hydroconversion catalysts that are maintained in an ebullated bed; (3) one of ordinary skill in the art has no motivation to maintain the catalyst as an ebullated bed, as doing so is a substantial change of the Biswas process which discloses use of a slurry catalyst for its hydroprocessing process of a heavy oil feedstock.
In response to Appellant’s arguments, Biswas clearly discloses that:
In one embodiment, the upgrade process comprises a plurality of reactors for contacting zones, with the reactors being the same or different in configurations.  Examples of reactors that can be used herein include stacked bed reactors, fixed bed reactors, ebullating bed reactors, continuous stirred tank reactors, fluidized bed reactors, spray reactors, liquid/liquid contactors, slurry reactors, liquid recirculation reactors, and combinations thereof (see Biswas, paragraph [0029]) (emphases added).
  
Thus, it is not the case as asserted by Appellant, that a slurry catalyst is “required” in the process of Biswas.  Rather, the language noted by Appellant states that “[i]n one embodiment, the contacting zone refers to at least a slurry-bed hydrocracking reactor in series with at least a fixed bed hydrotreating reactor” (see Biswas, paragraph [0029]) (emphasis added).  In this regard, the court has been very clear in ruling that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442 (CCPA 1971).  See also Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989) (A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments). 

Appellant’s arguments at page 8 of the brief
	Appellant argues at page 8 of the brief that: (1) Examiner’s responsive argument at page 6 of the Final Rejection distills down to the allegation that Biswas does disclose an ebullated bed and so does not require a slurry catalyst which is untrue; and (2) to the extent that an ebullated bed is used in Biswas, it is in addition to the required slurry catalyst.  
supra at page 7, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.  Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  In this regard, Biswas very plainly and clearly indicates that “Examples of reactors that can be used herein include stacked bed reactors, fixed bed reactors, ebullating bed reactors, continuous stirred tank reactors, fluidized bed reactors, spray reactors, liquid/liquid contactors, slurry reactors, liquid recirculation reactors, and combinations thereof” (see Biswas, paragraph [0029]) (emphasis added).  Thus, a complete reading of Biswas clearly supports that ebullating bed reactors may be used as the only type of reactor (“[T]he upgrade process comprises a plurality of reactors for contacting zones, with the reactors being the same or different in configurations”) (see Biswas, paragraph [0029])) (emphasis added), despite Appellant’s unfounded attempts to limit the prior art teaching to whatever is included in the claims and/or Examples of Biswas.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442 (CCPA 1971).

Appellant’s arguments at pages 10-12 of the brief
	Appellant argues at pages 10-12 of the brief that: (1) Inooka does not motivate one of ordinary skill in the art, and on the contrary dissuades one, to apply the operating conditions of the slurry catalyst reactor of Biswas when using a conventional catalyst as 
	In response to Appellant’s arguments, Examiner notes that Biswas alone provides operating conditions of pressure, temperature, hydrogen feed rate, and liquid hourly space velocity (LHSV) which meet the limitations of Appellant’s claims (see chart infra at page 10).  Thus, the rejection at issue is not premised on Inooka’s operating conditions for slurry catalyst.  Inooka’s catalyst may be slurry catalyst or ebullated bed catalyst (see Inooka, column 5, lines 35-38) – i.e. entirely consistent to that used in the process of Biswas.  Biswas discloses wherein the catalyst “includes any catalyst suitable for upgrading heavy oil feed stocks” (see Biswas, paragraph [0026]), for example “one or more catalysts on a support” (see Biswas, paragraph [0026]).  In this regard, Inooka discloses that alumina is a suitable carrier for the same type of catalyst used in Biswas (see Inooka, column 7, lines 64-68).  With respect to the claimed hydroconversion conditions, Examiner notes that there is clear overlap between the claim limitations and teachings of Biswas as indicated in the table below:


Pressure (MPa)
Temperature (°C)
H2 feed rate (Nm3/m3)
LHSV (h-1)
claims
2-35
300-550
50-5000
0.05-0.18
Biswas
10-25
(paragraph [0043])
410-600
(paragraph [0040])
2-5000
(paragraph [0047])
0.025-10
(paragraph [0044])


This overlap alone is sufficient to support a finding of obviousness.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Consequently, Appellant’s arguments regarding “result effective variables” and “optimum or workable ranges” are of questionable relevance given the clear teachings of Biswas which provide for the same hydroconversion conditions as claimed.

Appellant’s argument at page 13 of the brief
	Appellant argues at page 13 of the brief that claims 11 and 12 exclude the use of catalysts other than those in an ebullated bed (claim 11) and exclude slurry catalysts (claims 11 and 12), such claims not being addressed by Examiner in the final rejection.
	In response to Appellant’s arguments, claim 11 recites, in relevant part, “wherein the hydroconversion catalysts of a) and c) consist of catalysts other than a slurry catalyst, and are in the form of extrudates or beads and maintained as an ebullated bed”  As explained supra at pages 6-8, Biswas discloses the use of ebullating bed catalysts (see Biswas, paragraph [0029]) (“Examples of reactors that can be used herein include [ . . . ] ebullating bed reactors”) and thus does not “require” the presence of any slurry catalyst as alleged by Appellant.  Moreover, the catalyst of Inooka is described as a “particle” (see Inooka, column 23, lines 12 and 14) having “an average diameter of primary particles of 240 Å” (see Inooka, column 23, lines 14-15) (emphasis added) and thus undoubtedly meets the limitation of the catalyst being in the form of a “bead.”
	With respect to claim 12, the claim includes “consisting of” as a transitional phrase, thus excluding unrecited process steps. In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) (The transitional phrase “consisting of” excludes any element, step, or ingredient not specified in the claim).  Because Biswas clearly provides for use of an ebullating-type catalyst in an ebullating bed reactor alone, then the person having ordinary skill in the art would readily recognize that, in such instance, the use of ebullating-type catalysts would not require any elaborate catalyst separation steps or devices as described in Biswas for the use of slurry-type catalysts (see, e.g., Biswas, paragraph [0031]) (describing a “separation zone” necessary for removal of “slurry catalyst”) (emphasis added).  “[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.”  In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968).  Thus, even in the context of Appellant’s limited claim 12 using the “consisting of” transitional phrase, Biswas still satisfies the process limitations as indicated and would not include additional catalyst separation steps or devices, as such separation means are only disclosed as necessary when using slurry catalysts.
	


Respectfully submitted,
/RANDY BOYER/Primary Examiner, Art Unit 1771                                                                                                                                                                                                       
Conferees:

 
/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771                                                                                                                                                                                                        


/CHRISTINE S TIERNEY/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        

                                                                                                                                                                                                                                                                                                                                                                                              
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.